By the Court,
Mosher, J.:
Before the court will exercise its extraordinary jurisdiction of enforcing a specific performance it must appear that *118the agreement sought to be enforced is fair and just, mutual in its character and certain in its terms. The written agreement of May 4, 1872, contained neither the State, county, township, range nor section in which the lands were situated, and' could not be enforced by reason of its uncertainty. Not only must a contract for the sale of lands be in writing, under the statute, but the lands must be certainly described in the writing, so as to be capable of identification without reference to extrinsic pyoof.
It is urged by the counsel for appellant that this defect is cured by the parol agreement of May 27, 1872, whereby the time for the execution of the contract was extended, and under which the deeds, were delivered to Currin. This agreement introduced new terms into the contract. The first provided for the absolute exchange of lands within a time certain; the second, after adding to and perfecting the description of the lands,'makes the performance of the contract depend upon the contingency that the plaintiff secured the title to himself. Courts of equity will not, ordinarily, compel the specific performance of a contract with variations or additions, or new terms to be made and introduced into it by parol evidence, for in such a case the attempt is to enforce a contract, partly in writing and partly by parol, and courts of .equity deem the writing to be higher proof of the real intentions of the parties than any parol proof can generally be, independently of the objection which arises under the Statute of Frauds.
Another objection to the binding obligation of the parol agreement is in the want of mutuality. At the time'of the execution of the deed by Whiteaker and wife, Whiteaker had no legal title to the land conveyed. In this State there is no dower in an equity. (Farmer v. Loomis, 2 Or. 29.)
The,, wife of the plaintiff only acquired a right of dower upon the execution of the deed to her husband by the sheriff, and this she cannot be compelled to confer. Whiteaker, therefore, could not be compelled to make “a good and sufficient deed,” and a want of mutuality forbids such a decree against the defendant. The contract set up in the complaint is neither certain in its terms nor mutual in its *119character, and the court below properly sustained the demurrer.
Decree of the court below affirmed.